Citation Nr: 0019920	
Decision Date: 07/28/00    Archive Date: 08/02/00

DOCKET NO.  96-21 307	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1. Entitlement to service connection for residuals of right 
facial trauma.

2. Entitlement to an initial evaluation in excess of 10 
percent for service-connected fracture of the left 
mandible.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

P. A. Kultgen, Associate Counsel


INTRODUCTION

The veteran had active service from June 1944 to August 1946.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a December 1995 rating decision from the 
Portland, Oregon, Department of Veterans Affairs (VA) 
Regional Office (RO), which found the claim for service 
connection for right facial trauma to be not well grounded.  
The RO further granted service connection for fracture of the 
left mandible with a 10 percent evaluation, effective from 
March 30, 1994.  

In December 1998, the Board denied the veteran's claim for an 
effective date prior to March 30, 1994 for service-connected 
residuals of a left mandible fracture.  The Board further 
remanded the instant claims to obtain a VA physical 
examination.  


FINDINGS OF FACT

1. The evidence preponderates against a finding of a current 
right facial disorder, distinguishable from the 
symptomatology of the veteran's service-connected 
residuals of left mandible fracture.

2. The manifestations of the veteran's service-connected 
residuals of left mandible fracture are inter-incisal 
range of motion of 32-40 millimeters, lateral excursion of 
9-10 millimeters, mild crepitus at the temporomandibular 
joint, tenderness on the right facial muscles, pain in the 
right and left facial muscles, and occasional locking of 
the jaw.  


CONCLUSIONS OF LAW

1. The veteran does not have a separate right facial disorder 
that was incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 5107 (West 1991 & Supp. 2000); 
38 C.F.R. 3.303 (1999).

2. The criteria for a 20 percent evaluation for service-
connected residuals of left mandible fracture have been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 
4.20, 4.40, 4.45, 4.150, Diagnostic Codes 9905 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Factual Background

The veteran's service medical records show accidental injury 
to his left mandible resulting in a complete simple fracture 
in September 1945.  At the time of injury swelling and pain 
over the left mandible were noted.  The veteran's separation 
medical examination in August 1946 noted mild gingivitis, but 
no abnormalities of the right or left jaw.  The service 
medical records contain no specific complaints, diagnoses, or 
opinions of right jaw or facial trauma.  

In March 1994, the veteran filed an initial claim for VA 
benefits for trauma to the right side of the face with broken 
jaw and other facial bones.  In a statement, received in July 
1994, the veteran stated that he initially suffered a blow to 
his face during service while at the docks in Alaska.  He 
noted that he began to feel locking in his jaw and numbing 
pain in his mouth shortly after this incident.  The veteran 
stated that later that day another serviceman "brushed 
against the side of [his] face" with his elbow, causing 
increased pain.  By letter, received in August 1994, 
the veteran stated that his private physician, Dr. J.C., 
stated that the veteran's temporomandibular joint syndrome 
was the result of the injury during service, as described by 
the veteran.  

A VA treatment record in June 1994 reported complaints of 
occasional jaw locking and some pain, worse during the 
winter.  The veteran reported a history of a severe jaw 
fracture during service.  The examiner provided an assessment 
of status post severe fractured jaw.  In August 1994, the 
veteran reported six episodes per year of jaw locking and 
right jaw pain.  He reported a history of right mandible 
fracture during service with problems ever since that time.  
The examiner provided an assessment of right 
temporomandibular joint syndrome.  

A VA dental examination was conducted in October 1994.  A 
history of facial trauma to the right mid- and lower-face was 
reported.  The veteran complained of intermittent diffuse 
right facial pain, occasional lock of mandible, dry and 
scratching eyes, and severe headaches and facial swelling.  
The examiner noted that the veteran was edentulous with 
currently functioning dentures.  Mandibular opening was 
approximately 32 millimeters (mm) without deviation and 
bilateral excursions were 9 mm without pain.  The examiner 
reported fine crepitus at bilateral temporomandibular joint.  
Magnetic resonance imaging (MRI) scan revealed suspected 
internal derangement of right temporomandibular joint and 
marked limitation of motion bilaterally.  The examiner noted 
that the MRI was not diagnostic secondary to degraded images.  
The examiner stated that no specific diagnosis was possible 
at that time and noted that records of treatment for the 
veteran's initial injury were not available.  

A second VA dental examination was conducted in November 
1995, and the examiner noted review of the veteran's claims 
file.  The examiner stated that the veteran fractured the 
left mandible in September 1945, which was reset due to 
nonunion in December 1945.  In 1958, the veteran had all of 
his teeth extracted and dentures made.  The veteran 
complained of headaches, muscle aches, and occasional closed 
lock of the mandible.  The examiner noted that the opening 
was tortuous path bilaterally to approximately 35 mm and 
reported mild crepitus at both temporomandibular joints.  The 
examiner stated that the veteran made subconscious excursions 
of the mandible to extreme lateral positions.  
Mild tenderness to the right facial muscles on palpation was 
noted.  The examiner noted review of a September 1994 X-ray, 
which revealed a bony divot at the left inferior border of 
the mandible (likely the old fracture site) and the other 
parts of X-ray image were within normal limits.  The examiner 
stated that his diagnosis was the same as the examiner in 
October 1994 and noted that the examiner in October 1994 was 
the staff oral surgeon and much more qualified to do the 
examination.  

In his notice of disagreement, received in February 1996, the 
veteran stated that he had been advised that his right jaw 
pain was due to the left jaw injury.  In his VA Form 9, 
substantive appeal, received in April 1996, the veteran 
stated that the right side of his face was where current 
symptoms were noted and where he experienced pain in 1958 
causing him to have dentures placed.  The veteran further 
contended that his right side pain could be as a result of 
overuse due to the fracture of the left mandible.  

At a hearing before an RO hearing officer in February 1997, 
the veteran testified that the original blow to his face 
during service resulted in pain and difficulty in mastication 
over the entire jaw and face.  Transcript, p. 2 (Feb. 1997).  
He reported that currently, after "exercise," he could 
force his jaw open, but such often resulted in his jaw 
locking later that evening.  Transcript, p. 3 (Feb. 1997).  
He stated that drinking hot liquids would sometimes help this 
condition.  Transcript, p. 4 (Feb. 1997).  The veteran 
testified that his jaw and head pain required him to 
take pain medication almost daily.  Transcript, pp. 5-6 (Feb. 
1997).  

In his VA Form 9, substantive appeal, with attached 
supporting documents, received in April 1997, the veteran 
stated that the right side of his face, jaw, and muscles were 
severely affected by the trauma to his left mandible and left 
him with limited movement in his jaw to 5-10 mm.  He noted 
that the indication that there was no complaints or treatment 
during service for the right facial pain was inaccurate in 
that his complaints during service were for his "whole mouth 
and jaw."  He reported that treatment during service was to 
both the left and right jaw and face.  

At a hearing before the undersigned in August 1998, the 
veteran testified that he complained of bilateral facial and 
jaw pain during service, following the initial injury in 
Alaska.  Transcript, pp. 2-3 (Aug. 1998).  He stated that by 
1950, the right side of his face hurt so badly that he sought 
treatment at the VA.  Transcript, pp. 6-7 (Aug. 1998).  He 
reported that the physicians at that time stated that the 
right side hurt due to compensating for the injury on the 
left.  Transcript, p. 7 (Aug. 1998).  The veteran testified 
that X-ray examinations in 1950, 1958, and 1995 showed 
hairline fractures on the right side of the face.  
Transcript, pp. 9-10 (Aug. 1998).  

In December 1998, the Board remanded the veteran's claims for 
a VA examination to determine the extent of impairment of the 
residuals of the left mandible fracture and to evaluate 
whether the veteran had a right jaw disability and, if so, 
the etiology thereof.  

A VA dental examination was conducted in August 1999.  The 
examiner noted a history of facial trauma to the right mid- 
and lower- face.  The veteran reported pain episodes 
approximately once per month, lasting one-to-three days, with 
occasional closed lock of the mouth.  The veteran also 
reported pain on the right side on opening.  The examiner 
noted minimal loss of motion, with maximum opening to 40 mm, 
right lateral movement to 10 mm (with pain) and normal left 
lateral movement.  No pain on straight mandibular opening was 
reported.  X-ray examination showed the temporomandibular 
joint to be within normal limits.  The examiner noted that 
the range of motion was within normal limits and the pain on 
the right side of the veteran's face might be associated with 
degenerative changes in the right temporomandibular joint.  
The examiner stated that the veteran's right side pain 
appeared to be muscular from the veteran's subjective 
complaints.  The examiner further stated that the right jaw 
pain was possibly related to the left side trauma, but could 
not provide a definitive answer without knowing the original 
clinical presentation at the time of trauma.  The examiner 
concluded that it was not possible to state if current right 
side pain was caused by the original left side trauma, but 
such a trauma could result in right side pain.  Right side 
pain could also be attributed to unrelated factors such as 
poor dentures or natural degenerative joint problems.  

In a statement, received in January 2000, the veteran stated 
that his motion was more limited when his dentures were in, 
but all examinations had measured the motion with the 
dentures removed.  He further stated that when his jaw 
locked, he could not open his mouth to eat normal food.  


II. Analysis

Service Connection for Right Facial Trauma

Service connection may be established where the evidence 
demonstrates that an injury or disease resulting in 
disability was contracted in the line of duty coincident with 
military service, or if pre-existing such service, was 
aggravated therein.  38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. § 3.303 (1999).  Where certain diseases are 
manifested to a compensable degree within the initial post-
service year, service connection may be granted on a 
presumptive basis.  38 U.S.C.A. §§  1101, 1112 (West 1991 & 
Supp. 2000); 38 C.F.R. §§ 3.307, 3.309 (1999).

When a disability is not initially manifested during service 
or within an applicable presumptive period, service 
connection may nevertheless be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in or aggravated by service.  
See 38 U.S.C.A. § 1113(b) (West 1991); 38 C.F.R. § 3.303(d).  

Service connection may be granted for disability that is 
proximately due to or the result of service-connected disease 
or injury.  38 C.F.R. § 3.310(a).  The United States Court of 
Appeals for Veterans Claims (known as the United Stated Court 
of Veterans Appeals prior to March 11, 1999) (hereinafter, 
"the Court") has held that compensation can be awarded for 
a nonservice-connected disability that is aggravated by a 
service-connected disability for the degree of disability 
over and above the degree of disability existing prior to the 
aggravation, even if the service-connected disability is not 
the proximate cause of the nonservice-connected disability.  
Allen v. Brown, 7 Vet. App. 439, 448-449 (1995).

The threshold question to be answered in the veteran's appeal 
is whether he has presented evidence of a well-grounded 
claim.  Under the law, a person who submits a claim for 
benefits shall have the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded.  38 U.S.C.A. 
§ 5107(a); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  
A claim need not be conclusive but only possible to satisfy 
the initial burden of § 5107(a).  Murphy v. Derwinski, 1 Vet. 
App. 78, 81 (1990).  If a claim is not well grounded, the 
application for service connection must fail, and there is no 
further duty to assist the veteran in the development of his 
claim.  38 U.S.C.A. § 5107; Hensley v. West, 212 F.3d 1255 
(Fed. Cir. 2000); Morton v. West, 12 Vet. App. 477, 480 
(1999); Murphy, 1 Vet. App. 78 (1990).

The United States Court of Appeals for the Federal Circuit 
held that, "For a claim to be well grounded, there must be 
(1) a medical diagnosis of a current disability; (2) medical, 
or in certain circumstances, lay evidence of in[-]service 
occurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between an in-service [disease or 
injury] and the current disability. Where the determinative 
issue involves medical causation, competent medical evidence 
to the effect that the claim is plausible is required."  
Epps v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997) quoting 
Epps v. Brown, 9 Vet. App. 341, 343-344 (1996); see 38 C.F.R. 
§§ 3.303, 3.307, 3.309; Caluza v. Brown, 7 Vet. App. 498, 506 
(1995).  For the purpose of determining whether a claim is 
well grounded, the credibility of the evidence is presumed.  
See Robinette v. Brown, 8 Vet. App. 69, 75 (1995). 

In the instant case, the veteran has submitted evidence of a 
right facial disability.  The VA treatment record in August 
1994 provided an assessment of right temporomandibular joint 
syndrome.  The veteran's service medical records, although 
noting no specific complaints with regard to the right side 
of the face, do report a fracture to the left mandible due, 
at least in part, to being struck in the face by a pallet of 
ammunition.  Finally, although the VA examiner in August 1999 
provided no current diagnosis with specific regard to the 
right side of the face, the examiner stated that the 
subjective complaints of the veteran could be a result of the 
left-sided facial trauma during service.  

Based on the service medical records, the veteran's 
statements, VA treatment records, and the VA examination in 
August 1999, the Board finds that the veteran's claim for 
service connection for a right facial disorder, as a result 
of left-sided facial trauma, is well grounded.  38 U.S.C.A. 
§5107(a) (West 1991).  The VA has a duty to assist the 
veteran in the development of all facts pertinent to her 
claim.  38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.103(a) (1999).  
The claims folder contains all available service medical 
records and the RO has requested and received the available 
reports of VA medical examinations.  The representative has 
requested that the Board proceed with a decision in this 
appeal.  It appears that all possible development has been 
completed, and the VA has satisfied its duty to assist the 
veteran under these circumstances.  38 U.S.C.A. § 5107(a).

The Board finds that the evidence of record preponderates 
against a finding of a current right facial disability, 
separate from the residuals of the left mandible fracture 
already granted service connection and discussed below.  
Three VA examinations of record, in October 1994, November 
1995, and August 1999 indicated no current specific diagnosis 
of a right facial disability.  Pain alone, without a 
diagnosed or identifiable underlying malady or condition, 
does not in and of itself constitute a disability for which 
service connection may be granted.  Sanchez-Benitez v. West, 
13 Vet. App. 282 (1999).  The only record that provides a 
diagnosis of temporomandibular joint syndrome is an 
outpatient treatment record and there is no indication that 
this conclusion was based on any evidence other than the 
veteran's complaints of pain and locking.  The VA examiner in 
November 1995 indicated that X-ray images were within normal 
limits except for the healed mandible fracture on the left.  
X-ray examination in August 1999 also showed 
the temporomandibular joint to be within normal limits and 
the examiner provided no diagnosis beyond the veteran's 
complaints of pain.  The Board finds that the opinions of the 
two VA examiners should be accorded more weight than the 
outpatient treatment record, as these conclusions are 
supported by the evidence of record.  


Increased Evaluation for Service-Connected Residuals of Left 
Mandible Fracture

When a veteran is awarded service connection for a disability 
and appeals the RO's rating determination, the claim 
continues to be well grounded as long as the claim remains 
open and the rating schedule provides for a higher rating.  
See Shipwash v. Brown, 8 Vet. App. 218, 224 (1995).  In the 
instant case, no further development is required in order 
to comply with VA's duty to assist mandated by 38 U.S.C.A. 
§ 5107(a).

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule), 38 C.F.R. 
Part 4 (1999).  The percentage ratings contained in the 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1 (1999).  In determining the 
disability evaluation, the VA has a duty to acknowledge and 
consider all regulations which are potentially applicable 
based upon the assertions and issues raised in the record and 
to explain the reasons and bases for its conclusion.  
Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  
Governing regulations include 38 C.F.R. §§ 4.1, 4.2, which 
require the evaluation of the complete medical history of the 
veteran's condition.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, 
where the issue is the assignment of an initial rating for a 
disability, following an initial award of service connection 
for that disability, separate ratings can be assigned for 
separate periods of time based on facts found, and the Board 
must consider all evidence of record from the time of the 
veteran's application.  Fenderson v. West, 12 Vet. App. 119 
(1999).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating.  Otherwise the lower rating 
will be assigned.  38 C.F.R. § 4.7 (1999).  All benefit of 
the doubt will be resolved in the veteran's favor.  38 C.F.R. 
§ 4.3 (1999).

The Board recognizes that the Court, in DeLuca v. Brown, 8 
Vet. App. 202 (1995), held that where evaluation is based on 
limitation of motion, the question of whether pain and 
functional loss are additionally disabling must be 
considered.  38 C.F.R. §§ 4.40, 4.45 (1999).  The provisions 
contemplate inquiry into whether there is crepitation, 
limitation of motion, weakness, excess fatigability, and pain 
on movement, swelling, deformity, or atrophy of disuse.  Id.

When an unlisted condition is encountered it will be 
permissible to rate it under a closely related disease or 
injury in which not only the functions affected, but also the 
anatomical localization and symptomatology are closely 
analogous.  38 C.F.R. § 4.20 (1999).  The Board finds that, 
although there is no specific diagnostic code for residuals 
of fracture of the mandible, the functions affected, 
anatomical localization and symptomatology are closely 
analogous to the manifestations of limited motion of 
temporomandibular articulation under Diagnostic Code 9905.  
See 38 C.F.R. § 4.20.

Under the Schedule, evaluation of limited motion of 
temporomandibular articulation is based on inter-incisal 
range of motion or range of lateral excursion.  A 10 percent 
evaluation is warranted for inter-incisal range of 31-40 mm 
and for range of lateral excursion of 0-4 mm.  A 20 percent 
evaluation is warranted for inter-incisal range of 21-30 mm; 
a 30 percent evaluation for 11-20 mm; and a 40 percent 
evaluation for 0-10 mm.  38 C.F.R. § 4.150, Diagnostic Code 
9905 (1999).  

As reported supra, the Board found that the evidence 
preponderates against a finding of a right facial disorder, 
which is distinguishable from the symptomatology of the 
service-connected residuals of left mandible fracture.  
However, this finding does not extend to the point of 
excluding all symptomatology attributable to the right side 
of the face as separate from the already service-connected 
disability.  The Board notes that the jaw, unlike the 
extremities, is not subject to rating on the basis of 
disability to the right or left, to the exclusion of the 
other side.  The Board finds that the evidence does not 
preponderate against a finding that the veteran's right 
facial pain (not a separate disability, see Sanchez-Benitez 
supra) is a manifestation of the service-connected residuals 
of right facial pain.  The VA examiner in August 1999 stated 
that it was possible that the veteran's right side pain was a 
result of the left side trauma.  Although the veteran's 
service medical records contain no record of a complaint of 
right sided pain at the time of the initial injury, the Board 
finds it perfectly reasonable, considering the veteran's 
reports of continuity of symptomatology and the opinion of 
the VA examiner in August 1999, that a serious blow to the 
left side of the face could result in pain on the right side 
of the face as well.  Therefore, the Board will consider the 
veteran's reports of right-sided facial pain in determination 
of the appropriate evaluation of the veteran's service-
connected residuals of a left mandible fracture.  

The VA examinations report inter-incisal range of 32, 35, and 
40 mm.  The most recent VA examiner specifically noted no 
complaints of pain on straight mandibular motion.  VA 
examination in October 1994 showed lateral excursion to 9 mm 
and in August 1999 to 10 mm.  Neither of these measurements 
meets the criteria for an evaluation in excess of 10 percent 
under the Schedule.  The Board must also consider the factors 
enumerated in Deluca.  Crepitus was noted on VA examinations 
in October 1994 and November 1995 and pain and tenderness 
on the right side was noted on the examinations in November 
1995 and August 1999.  The veteran has complained of 
occasional locking of his jaw during all examinations and it 
is apparent that no examination took place during 
one of these periods of exacerbation.  The Board finds that, 
due to the veteran's credible complaints of pain and 
occasional locking, and the findings of crepitus 
and tenderness on examination, the evidence does not 
preponderate against an evaluation of 20 percent based on 
functional limitation due to the veteran's service-connected 
disability.  


ORDER

Entitlement to service connection for a separate right facial 
disorder is denied.  

Entitlement to an initial evaluation of 20 percent for 
service-connected residuals of left mandible fracture is 
granted.  




		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals



 

